Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form S-1 (as amended) of our reports dated March 27, 2015 relating to the consolidated financial statements of Dominovas Energy Corporation for the years ended August 31, 2014 and 2013; December 2, 2013 relating to the consolidated financial statements of Western Standard Energy Corp. for the years ended August 31, 2013 and 2012; and May 29, 2014 relating to the financial statements of Dominovas Technologies LLC for the years ended August 31, 2013 and 2012; and to the reference to our firm under the caption "Experts" in the related Prospectus of Dominovas Energy Corporation,for the registration of up to 15,000,000 shares of its common stock. /s/ DMCL DALE MATHESON CARR-HILTON LABONTE LLP Chartered Accountants Vancouver, Canada April 10, 2015
